DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application claims the benefit of priority to U.S. Provisional Application No. 62/591,537, filed on November 28, 2017.  

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Request Under 37 CFR 1.48(f)
4.	Acknowledgment is made of Applicant’s submission of request to correct the name of an inventor, dated on August 2, 2019.  The submission is in compliance with the provisions of 37 CFR 1.48(f).  Accordingly, the request has been accepted.

Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on June 14, 2010.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
6.	Claims 1, 4, 5, 10, and 11 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A method of wireless communications by a user equipment, comprising: 
receiving, at a modem of the UE from a base station, a UE configuration based on UE band combination constraint information, the UE configuration including a carrier aggregation combination and band processing combination configuration; 

CLAIMS  
WHAT IS CLAIMED IS:  
1. A method of wireless communications, the method comprising: 
by a user equipment: 
receiving, from a base station, a user equipment configuration based on user equipment band combination constraint information, the user equipment configuration including a carrier aggregation combination and band processing combination configuration; and 
performing a communication with the base station based on the carrier aggregation combination and band processing combination configuration.  
2. The method of claim 1, further comprising: by the user equipment: transmitting, to the base station, the user equipment band combination constraint information.  
3. The method of claim 2, wherein the user equipment configuration received from the base station was generated and transmitted by the base station in response to the base station receiving the user equipment band combination constraint information from the user equipment.  
4. The method of claim 2, wherein the user equipment band combination constraint information includes a total number of layers supported in a carrier aggregation band combination.  
5. The method of claim 2, further comprising: by the user equipment: transmitting, to the base station, user equipment radio frequency band capability information; wherein the user equipment configuration received from the base station is further based on the user equipment radio frequency band capability information that was transmitted to the base station by the user equipment.  
6. The method of claim 5, wherein the user equipment configuration received from the base station was generated and transmitted by the base station in response to the base station receiving, from the user equipment, the user equipment band combination constraint information and the user equipment radio frequency band capability information.  
7. The method of claim 1, further comprising: by the user equipment: transmitting, to the base station, user equipment radio frequency band capability information; wherein the user equipment configuration received from the base station is further based on the user equipment radio frequency band capability information that was transmitted to the base station by the user equipment.  
8. A method of wireless communications by a base station, comprising: 
by a base station: 
generating a user equipment configuration based on user equipment band combination constraint information, the user equipment configuration including a carrier aggregation combination and band processing combination configuration; 
transmitting the user equipment configuration to a user equipment; and 
performing a communication with the user equipment based on the carrier aggregation combination and band processing combination configuration.  
9. The method of claim 8, further comprising: by the base station: receiving, from the user equipment, the user equipment band combination constraint information.  
10. The method of claim 9, wherein the user equipment configuration is generated and transmitted in response to receiving the user equipment band combination constraint information from the user equipment.  
11. The method of claim 9, wherein the user equipment band combination constraint information includes a total number of layers supported in a carrier aggregation band combination.  
12. The method of claim 9, further comprising: by the base station: receiving, from the user equipment, user equipment radio frequency band capability information; wherein the user equipment configuration is further based on the user equipment radio frequency band capability information that was received from the user equipment.  
13. The method of claim 12, wherein the user equipment configuration is generated and transmitted in response to receiving, from the user equipment, the user equipment band combination constraint information from the user equipment and the user equipment radio frequency band capability information.  
14. The method of claim 7, further comprising: by the base station: receiving, from the user equipment, user equipment radio frequency band capability information; wherein the user equipment configuration is further based on the user equipment radio frequency band capability information that was received from the user equipment.  

The acronym “UE” appears multiple times in the claim. The examiner objects the usage of the term “a user equipment” in the preamble and suggests amending the term to “a user equipment (UE).” 
Regarding claim 4, the acronym “RF” appears in line 2. The examiner objects the usage of the acronym and suggests amending the term to include its meaning, i.e., “radio frequency (RF).” 
Similar objection applies to claim 10.
Claim 5 is objected to since it depends from claim 4.
Claim 11 is objected to since it depends from clam 10.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 4, 5, 10, 11, 18, 19, 26, and 27 rejected under 35 U.S.C. 112(b).
Regarding claim 4, it is rejected under 35 U.S.C. 112(b), since there is a lack of antecedent basis for the usage of the ending term “the UE band capability information.”
Same rationale applies to claims 10, 18, and 26.
Claim 5 is rejected since it depends from claim 4.

Claim 19 is rejected since it depends from claim 18.
Claim 27 is rejected since it depends from clam 26.

Allowable Subject Matter
9.	Claims 7-9, 12-17, 20-25, and 28 are allowed. Claims 1-6, 10, 11, 18, 19, 26, and 27 would be allowable if the issues under the claim objection and the claim 112(b) rejection presented above got resolved.
	The following is the reason for examiner’s statement of allowance.
The closest prior art on record, Tenny et al. (US 2012/0113866) and Gaal et al. (US 9,226,290) are generally directed to various aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations; assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to 
However, in consideration of claim limitations filed on November 21, 2018, the IDS filed June 14, 2019, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
	“receiving, at a modem of the UE from a base station, a UE configuration based on UE band combination constraint information, the UE configuration including a carrier aggregation combination and band processing combination configuration;” and “configuring the UE, by a processor of the UE, according to the carrier aggregation combination and band processing combination configuration,” as presented in claim 1. 
	Similar limitations are included in claim 7.
“generating, at a processor of the base station, a user equipment (UE) configuration based on UE band combination constraint information, the UE configuration including a carrier aggregation combination and band processing combination configuration;” and “performing a communication with the UE, via the modem of the base station, according to the carrier aggregation combination and band processing combination configuration,” as presented in claim 13. 	
Similar limitations are included in claim 21.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
	Gaal et al. (US 9,226,290) shows a method for assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers;
Murakami (US 2015/0163029) is directed for certain aspects of demodulating a plurality of multiplexed modulation signals is, including inputting the plurality of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473